Citation Nr: 1701555	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-14 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating  due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2013, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is of record. 

In October 2014, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

For reasons unclear, the most recent adjudication of the case in a supplemental statement of the case dated in August 2015 listed the issues of entitlement to an entitlement to an evaluation in excess of 30 percent for cholelithiasis, cholecystitis, and cholangitis, postoperative; entitlement to an evaluation in excess of 10 percent for tinnitus; and entitlement to a compensable evaluation for hearing loss.  These issues are not on appeal, nor is there any indication in the claims file that they have ever been appealed to the Board.  Therefore, the Board will not take jurisdiction over those issues at this time. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran filed his claim of entitlement to TDIU on November 30, 2007.

2.  A November 2014 rating decision granted entitlement to service connection for glomerulonephritis and assigned a 100 percent schedular rating, effective November 30, 2007. 


CONCLUSION OF LAW

The assignment of a 100 percent schedular evaluation for service-connected glomerulonephritis renders the TDIU appeal moot.  38 C.F.R. § 4.16 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

As will be explained below, the grant of a 100 percent schedular disability rating for glomerulonephritis that covers the entire period of the TDIU claim on appeal renders that claim moot.  As such, review of VA's duty to assist is not necessary. 

II. Analysis

The Veteran filed his claim of entitlement to TDIU along with a claim for service connection for end-stage renal disease on November 30, 2007.  In a November 2014 rating decision, service connection was granted for glomerulonephritis, rated as 100 percent disabling, effective November 30, 2007.  

On June 7, 1999, VA's General Counsel issued VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim. See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114 (s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

In light of the holding in Bradley, which takes a position contrary to the one reached in the precedent opinion, the General Counsel withdrew the June 1999 precedent opinion in November 2009.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99. 

In this case, the Veteran is service-connected for glomerulonephritis at 100 percent; cholelithiasis, cholecystitis, and cholangitis, postoperative at 30 percent; tinnitus at 10 percent; and bilateral hearing loss at 0 percent disabling.  Notably, the Veteran is only contending, and the evidence only shows, that he is unemployable due to his service-connected glomerulonephritis.  Therefore, the decisions in Bradley and Buie do not apply and as noted in Green, the claim for TDIU is moot.








ORDER

Entitlement to TDIU has been rendered moot and is dismissed.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


